Citation Nr: 1600913	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-19 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for Hodgkin's disease.

2.  Entitlement to service connection for Hodgkin's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1987 to September 1991, including in combat in the southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which essentially reopened and denied a claim of service connection for Hodgkin's disease on the merits.  The Veteran disagreed with this decision in July 2011.  He perfected a timely appeal in May 2014.  A Travel Board hearing was held at the RO in September 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board has recharacterized the issue on appeal as stated on the title page of this decision.

The Board observes that, in a June 1999 rating decision, the RO denied the Veteran's claim of service connection for Hodgkin's disease (which was characterized as Hodgkin's lymphoma).  Although the Veteran timely disagreed with this decision in June 2000, he did not perfect a timely appeal.  See 38 U.S.C.A. § 7104 (West 2014).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for Hodgkin's disease is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In a rating decision dated on June 9, 1999, the RO denied the Veteran's claim of service connection for Hodgkin's disease (which was characterized as Hodgkin's lymphoma); although the Veteran timely disagreed with this decision, he did not perfect a timely appeal and it became final.

2.  The evidence received since the June 1999 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for Hodgkin's disease.

3.  The record evidence shows that the Veteran served in combat in the southwest Asia theater of operations during the Persian Gulf War.

4.  The record evidence shows that the Veteran's Hodgkin's disease, which is in remission currently, is related to an environmental exposure initially experienced while he served in combat in the southwest Asia theater of operations during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision, which denied the Veteran's claim of service connection for Hodgkin's disease (which was characterized as Hodgkin's lymphoma), is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the June 1999 rating decision in support of the claim of service connection for Hodgkin's disease (previously characterized as Hodgkin's lymphoma), is new and material; thus, this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for Hodgkin's disease have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2015). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's request to reopen a previously denied claim of service connection for Hodgkin's disease, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence Claim

The Veteran essentially contends that new and material evidence had been received sufficient to reopen the previously denied claim of service connection for Hodgkin's disease.  He specifically contends that he is entitled to service connection for Hodgkin's disease because a VA clinician has related this disability to his environmental exposures while serving in combat in the southwest Asia theater of operations during the Persian Gulf War.  He also specifically contends that evidence of a medical nexus between his active service and his Hodgkin's disease is sufficient to reopen the previously denied claim and grant it on the merits.

In June 1999, the AOJ denied, in pertinent part, the Veteran's claim of service connection for Hodgkin's disease (which was characterized as Hodgkin's lymphoma).  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2015).  As noted elsewhere, although the Veteran timely disagreed with this decision, he did not perfect a timely appeal and it became final.

The claim of service connection for Hodgkin's disease may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for Hodgkin's disease on a VA Form 21-4138 which was date stamped as received by the AOJ on September 20, 2010.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2015).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for Hodgkin's disease, the evidence before VA at the time of the prior final AOJ decision in June 1999 consisted of the Veteran's service treatment records and a report of VA examination in April 1999.  The RO noted that, following VA examination in April 1999, the VA examiner concluded that, although the Veteran had been diagnosed as having Hodgkin's lymphoma and although he had several environmental exposures while on active service in the southwest Asia theater of operations during the Persian Gulf War, there was no statistical connection between these exposures and his Hodgkin's lymphoma.  Thus, the claim was denied.

The newly received evidence includes the Veteran's VA outpatient treatment records, a report of VA hematologic and lymphatic conditions Disability Benefits Questionnaire (DBQ) in March 2015, and his lay statements and Board hearing testimony.  For example, following VA hematologic and lymphatic conditions DBQ in March 2015, the VA examiner opined:

Hodgkin's lymphoma diagnosed only 6 years after being in the Gulf. He was in the 11th Marine Artillery regiment and was exposed to frequent chemical alarms requiring full MOP level 4 protection.  He is currently in remission after having chemotherapy and radiation therapy.  This issue has no known etiology and is at least as likely as not related to an environmental exposure during [southwest] Asia service.  This examiner has heard an oncology lecture recently by a lymphoma researcher stating that they are seeing more lymphomas of various kinds in [Persian Gulf War Veterans] over the last several years.

The Veteran testified at his September 2015 Board hearing that he had served in combat in the infantry in the southwest Asia theater of operations during the Persian Gulf War.  He also testified that, while in combat in the Persian Gulf War, he had been exposed to the Kuwaiti oil fires.  See Board hearing transcript dated September 17, 2015, at pp. 1-4.  He testified further that a VA clinician recently had related his Hodgkin's disease to his in-service environmental exposures while deployed to the Persian Gulf.  He also testified further that his cancer currently was in remission.  Id., at pp. 6-7.

Concerning the claim of service connection for Hodgkin's disease, the Board notes that the evidence which was of record in June 1999 did not show that the Veteran's Hodgkin's disease (previously characterized as Hodgkin's lymphoma) was related to active service.  The evidence received into the record since the June 1999 rating decision is both new and material, consisting of post-service medical records demonstrating that the Veteran's Hodgkin's disease may be related to active service.  The evidence submitted relates to the unestablished fact of whether the Veteran's Hodgkin's disease is related to active service.  Thus, in presuming its credibility, such new evidence tends to establish a previously unestablished fact that was necessary to substantiate the claim.  For these reasons, the claim for service connection for Hodgkin's disease is reopened.

Service Connection for Hodgkin's Disease

The Veteran contends that his Hodgkin's disease is related to active service.  As noted elsewhere, he specifically contends that environmental exposures initially experienced while he was in combat in the southwest Asia theater of operations during the Persian Gulf War caused or contributed to his current Hodgkin's disease (which is in remission).

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including Hodgkin's disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011).  A Persian Gulf Veteran is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. §§ 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because Hodgkin's disease is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for Hodgkin's disease.  The Veteran contends that an in-service environmental exposure initially experienced while in combat in the southwest Asia theater of operations during the Persian Gulf War caused or contributed to his Hodgkin's disease.  The Board agrees, finding that the record evidence establishes an etiological link between the Veteran's presumed environmental exposures while in combat in the southwest Asia theater of operations during the Persian Gulf War and his Hodgkin's disease.  The Board notes initially that the Veteran's DD Form 214 clearly establishes that he served in combat in the southwest Asia theater of operations during the Persian Gulf War; thus, he is considered a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(a)(1)(i); see also 76 Fed. Reg. 81834 (Dec. 29, 2011).  The record evidence also shows that, since his service separation, the Veteran was diagnosed as having and treated for Hodgkin's disease.  For example, on VA hematologic and lymphatic conditions DBQ in March 2015, it was noted that the Veteran initially was diagnosed as having Hodgkin's disease in 1997 and was treated with chemotherapy and radiation therapy.  It also was noted that he had been in remission since 1998 and had no family history of cancer.  The Veteran reported that he had been exposed to frequent chemical alarms while deployed to the southwest Asia theater of operations during the Persian Gulf War.  As noted above, following this examination, the VA examiner opined that the Veteran's Hodgkin's disease "has no known etiology and is at least as likely as not related to an environmental exposure during [southwest] Asia service."  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran testified persuasively in September 2015 that he was entitled to service connection for Hodgkin's disease on the basis of the positive medical nexus opinion provided by a VA examiner in March 2015.  See Board hearing transcript dated September 17, 2015, at pp. 6-7.  In summary, the Board finds that the criteria for service connection for Hodgkin's disease have been met.


ORDER

As new and material evidence has been received, the claim of service connection for Hodgkin's disease is reopened.

Entitlement to service connection for Hodgkin's disease is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


